UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-548




In Re:   W. A. MACGUIRE,

                                                         Petitioner.



         On Petition for Writ of Mandamus. (CA-96-1235-A)


Submitted:   April 17, 1997                 Decided:   June 17, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


W. A. MacGuire, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. MacGuire filed a mandamus petition in this court

after the district court denied his application for a temporary

restraining order, preliminary injunction, and permanent injunction

against the Secretary-Treasurer of the Virginia Board of Bar Exam-
iners. Finding that the facts and claims of this action have been

repeatedly addressed by state and federal courts, the district

court dismissed the action on the grounds of res judicata and

collateral estoppel. Essentially, MacGuire appeals the district

court's decision.
     The granting of the writ is a drastic remedy and should only

be granted in extraordinary situations.1 MacGuire must show that he
has no other avenue for relief and that his right to relief is

clear and undisputable.2 MacGuire fails to meet his burden, and

mandamus relief cannot be used as a substitute for appeal. 3

     Accordingly, although we grant leave to proceed in forma

pauperis, we deny the motion to view the entire case file, and deny

the petition. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




     1
             In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).
         2
             Mallard v. United States Dist. Court, 490 U.S. 296, 309
(1989).
         3
              In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979).
                                     2
    PETITION DENIED




3